DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remark, filed 11/29/2021, with respect to 35 U.S.C. 103 rejection have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1, 2, 4-9, 22, 43, and 44 has been withdrawn. 

Election/Restrictions
Claims 1, 2, 4-9, 22, 43, and 44 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11, 12, 14-18, and 21 are directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 11, 12, 14-18, and 21 are  hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 07/01/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Frank Gao on 02/23/2022.
The application has been amended as follows: 
In the Claims

	Claim 22 line 7, “the determination module” has been changed to – the processor –

Allowable Subject Matter
Claims 1, 2, 4-9, 11, 12, 14-18, 21, 22, 43, and 44 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach or to fairly suggest determining, by a terminal, M time units in an unlicensed carrier which are configured for uplink transmission and N time units in the unlicensed carrier which are configured for downlink transmission, receiving, by the terminal, downlink data sent by a base station over the N time units, sending, by the terminal, all feedback information, which is corresponding to the downlink data of the N time units, to the base station over a first time unit of the M time units in conjunction with other limitations in independent claims 1 and 22. 
determining, by a base station, M time units in an unlicensed carrier which are configured for uplink transmission and N time units in the unlicensed carrier which are configured for downlink transmission, sending, by the base station, downlink data to a terminal over the N time units, receiving, by the base station, all feedback information, which is corresponding to the downlink data of the N time units, from the terminal over a first time unit of the M time units in conjunction with other limitations in independent claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liu et al. (US Pub. No. 2018/0262377) discloses HARQ feedback bundling in unlicensed band.
Desai et al. (US Pub. No. 2016/0227523) discloses ACK/NACK bundling.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITO Q PHAM whose telephone number is (571)272-4122. The examiner can normally be reached Monday-Friday: 9AM-6PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TITO Q PHAM/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466